UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1319



ELLIOTT CONE, on behalf of E. H. Cone, III;
NANCY CONE, on behalf of E. H. Cone, III,

                                           Plaintiffs - Appellants,

          versus


RANDOLPH COUNTY SCHOOLS,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-02-1018-1)


Submitted:   June 18, 2004                 Decided:    July 16, 2004


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elliott Cone, Nancy Cone, Appellants Pro Se. Donna Rhea Rascoe,
CRANFILL, SUMNER & HARTZOG, L.L.P., Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Elliott Cone and Nancy Cone appeal the district court’s

order granting summary judgment for Randolph County Schools on

their action under the Individuals with Disabilities Education Act,

20 U.S.C. § 1400-87 (2000), and its North Carolina counterpart,

N.C. Gen. Stat. § 115C-106 (1999), brought on behalf of their child

E. H. Cone, III.   We have carefully reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Cone v. Randolph County Sch., No. CA-02-

1018-1 (M.D.N.C. Feb. 6, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -